Exhibit 10.1

 

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

PINEHURST ASSOCIATES, LLC,

a Florida limited liability company

AS SELLER

AND

KC PINEHURST ASSOCIATES, LLC,

a Delaware limited liability company

AS PURCHASER

As of July 2, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE

ARTICLE 1 PURCHASE AND SALE

   1       1.1    Agreement of Purchase and Sale    1       1.2    Property
Defined    2       1.3    Permitted Exceptions    2       1.4    Purchase Price
   2       1.5    Payment of Purchase Price    2       1.6    Earnest Money
Deposit    3

ARTICLE 2 TITLE AND SURVEY

   3       2.1    Title Examination; Commitment for Title Insurance    3
      2.2    Survey    3       2.3    Title Objections; Cure of Title Objections
   4       2.4    Title to the Property    5       2.5    Pre-Closing “Gap”
Title Defects    5       2.6    Seller’s Covenant Not to Encumber    6

ARTICLE 3 INSPECTION PERIOD

   6       3.1    Right of Inspection of the Property    6       3.2    Right of
Termination    7

ARTICLE 4 CLOSING

   7       4.1    Time and Place    7       4.2    Seller’s Obligations at
Closing    8       4.3    Purchaser’s Obligations at Closing    9       4.4   
Credits and Prorations    10       4.5    Closing Costs    13       4.6   
Conditions Precedent to Obligation of Purchaser    13       4.7    Conditions
Precedent to Obligation of Seller    14

ARTICLE 5 REPRESENTATIONS, WARRANTIES AND COVENANTS

   15       5.1    Representations and Warranties of Seller    15       5.2   
Survival of Seller’s Representations and Warranties    18       5.3   
Representations and Warranties of Purchaser    18       5.4    Survival of
Purchaser’s Representations and Warranties    19       5.5    Covenants of
Seller    19

ARTICLE 6 DEFAULT

   21       6.1    Default by Purchaser    21       6.2    Default by Seller   
21       6.3    Notice of Default; Opportunity to Cure    22       6.4   
Recoverable Damages    22



--------------------------------------------------------------------------------

ARTICLE 7 CASUALTY AND CONDEMNATION

   22

      7.1

   Casualty    22

      7.2

   Condemnation    23

ARTICLE 8 COMMISSIONS

   23

      8.1

   Representation and Indemnity    23

      8.2

   Survival    23

ARTICLE 9 ESCROW AGENT

   23

      9.1

   Investment of Deposit    23

      9.2

   Payment at Closing    24

      9.3

   Payment on Demand    24

      9.4

   Exculpation of Escrow Agent    24

      9.5

   Stakeholder    24

      9.6

   Interest    25

      9.7

   Execution by Escrow Agent    25 ARTICLE 10 MISCELLANEOUS    25

    10.1

   Public Disclosure    25

    10.2

   Assignment    25

    10.3

   Notices    25

    10.4

   Modifications    26

    10.5

   Calculation of Time Periods    26

    10.6

   Successors and Assigns    27

    10.7

   Entire Agreement    27

    10.8

   Further Assurances    27

    10.9

   Counterparts    27

    10.10

   Severability    27

    10.11

   Applicable Law    27

    10.12

   No Third Party Beneficiary    27

    10.13

   Exhibits and Schedules    28

    10.14

   Captions    28

    10.15

   Construction    28

    10.16

   Termination of Agreement    28

    10.17

   Survival    28

    10.18

   Time of Essence    28



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of July 2, 2007
(the “Effective Date”), by and between PINEHURST ASSOCIATES, LLC, a Florida
limited liability company (the “Seller”) and KC PINEHURST ASSOCIATES, LLC, a
Delaware limited liability company (“Purchaser”).

LANDAMERICA COMMERCIAL SERVICES (“Escrow Agent”), is a party to this Agreement
for the limited purposes set forth herein.

WITNESSETH:

ARTICLE 1

PURCHASE AND SALE

1.1 Agreement of Purchase and Sale. Subject to the terms and conditions
hereinafter set forth, Seller agrees to sell and convey to Purchaser, and
Purchaser agrees to purchase from Seller, the following:

(a) that certain tract or parcel of land located in Kansas City, Clay County,
Missouri, and more particularly described on Schedule 1.2(a), attached hereto
and by this reference made a part hereof (the property described in this clause
(a) being herein referred to as the “Land”), together with any rights, easements
and appurtenances pertaining to the Land;

(b) those rights, easements and appurtenances pertaining to the Land, including
(i) all right, title and interest of Seller (if any) in and to adjacent streets,
alleys or rights-of-way, (ii) strips, gaps and gores, if any, in connection with
the Land, (iii) any and all oil, gas and minerals lying under, in, on or about
or constituting a part of the Land, regardless of whether the minerals are
considered part of the surface estate or part of the mineral estate, and
(iv) all right, title and interest of Seller with respect any easements or
covenants that benefit or burden the Land (the property described in this clause
(b) herein referred to collectively as the “Related Rights”)

(c) the buildings, structures, fixtures and other improvements (if any) on the
Land (the property described in this clause (c) being herein referred to as the
“Improvements”, and the Land and the Improvements being hereinafter sometimes
collectively referred to as the “Real Property”);

(d) all tangible personal property upon the Land or within the Improvements,
including specifically, without limitation, appliances, equipment, furniture,
carpeting, draperies and curtains, tools and supplies, and other items of
tangible personal property owned by Seller and used in connection with the
ownership, use, maintenance or operation of the Land and the

 

1



--------------------------------------------------------------------------------

Improvements, and including those items of tangible personal property identified
on Schedule 1.2(c), attached hereto and incorporated herein by this reference,
but excluding (i) personal property owned by tenants under the Leases, (ii) any
equipment installed by, or in connection with, any telecommunication or utility
provider and which is owned by any party other than Seller, and (iii) any items
leased to Seller (the property described in this clause (d), other than the
excluded items, being herein referred to collectively as the “Tangible Personal
Property”).

(e) all of the right, title and interest as landlord or lessor in, to and under
all agreements listed and described on Schedule 1.2(d) (the “Rent Roll”)
attached hereto and made a part hereof, pursuant to which any portion of the
Land or Improvements is used or occupied by anyone other than Seller (the
property described in this clause (e) being herein referred to collectively as
the “Leases”);

(f) all right, title and interest as the owner in, to and under (i) the
contracts listed and described on Schedule 1.2(e) (the “Service Contracts”)
attached hereto and made a part hereof, (ii) all existing warranties and
guaranties issued to or inuring to the benefit of Seller in connection with the
Improvements or the Tangible Personal Property, and (iii) all governmental
permits, licenses and approvals, if any, belonging to or inuring to the benefit
of Seller and pertaining to the Real Property or the Tangible Personal Property
(the property described in this clause (f) being sometimes herein referred to
collectively as the “Intangible Property”.

1.2 Property Defined. The Land, the Related Rights, the Improvements, the
Tangible Personal Property, the Leases and the Intangible Property are
hereinafter sometimes referred to collectively as the “Property.”

1.3 Permitted Exceptions. At Closing, Seller shall covey to Purchaser good,
marketable and indefeasible title to the Property subject only to the matters
which are, or are deemed to be, Permitted Exceptions pursuant to ARTICLE 2
hereof (herein referred to collectively as the “Permitted Exceptions”).

1.4 Purchase Price. Seller shall sell, and Purchaser shall purchase, the
Property for a total purchase price (the “Purchase Price”) of Seven Million One
Hundred Twenty-Five Thousand and No/100 Dollars ($7,125,000.00).

1.5 Payment of Purchase Price. The Purchase Price, as adjusted by prorations and
adjustments as herein provided, shall be payable as follows:

(a) An amount of the Purchase Price equal to the amount of the outstanding
principal balance at Closing of the promissory note secured by that certain
Multi-Family Deed of Trust, dated December 6, 2005, from Seller to the Federal
Home Loan Mortgage Corporation (“FHLMC”), recorded as Document No. 2005059479 in
the Clay County, Missouri Public Records (the “Existing Mortgage Loan”) shall be
paid by Purchaser’s assumption of the outstanding principal balance of the
Existing Mortgage Loan as of the Closing Date, together with all interest
accruing thereon from and after the Closing Date; and

 

2



--------------------------------------------------------------------------------

(b) The balance of the Purchase Price shall be paid at Closing in cash by wire
transfer of immediately available federal funds to a bank account of Escrow
Agent designated by Escrow Agent in writing to Purchaser prior to Closing and
shall be subsequently payable in full at Closing in cash by wire transfer of
immediately available federal funds to a bank account designated by Seller in
writing to Escrow Agent prior to Closing.

1.6 Earnest Money Deposit. Within three (3) business days following the
Effective Date, Purchaser shall deposit with Escrow Agent (450 South Orange
Avenue, Suite 170, Orlando, Florida 32801, Phone: 407-835-4363) the sum of Fifty
Thousand Dollars ($50,000.00) by wire transfer of immediately available funds
(the “Initial Deposit”). If Purchaser has not terminated this Agreement, then at
the conclusion of the Inspection Period (described in Article 3), Purchaser
shall deposit an additional Fifty Thousand Dollars ($50,000.00) with Escrow
Agent (the “Additional Deposit”). The Initial Deposit and Additional Deposit
shall be collectively referred to as the “Deposit”. The Escrow Agent shall
invest the Deposit pursuant to Purchaser’s directions and in accordance with the
terms and conditions of ARTICLE 9. All interest accruing and other income earned
on such sum shall become a part of the Deposit and shall be distributed as a
part of the Deposit in accordance with the terms of this Agreement. In any
event, if Purchaser is entitled to have Deposit returned to Purchaser pursuant
to any provision of this Agreement, then One Hundred Dollars ($100.00) of the
Deposit shall nevertheless be paid to Seller as good and sufficient
consideration for entering into this Agreement. In addition, Seller acknowledges
that Purchaser, in evaluating the Property and performing its due diligence
investigation of the Property, will devote internal resources and incur
expenses, and that such efforts and expenses of Purchaser also constitute good,
valuable and sufficient consideration for this Agreement.

ARTICLE 2

TITLE AND SURVEY

2.1 Title Examination; Commitment for Title Insurance. Purchaser shall have the
Seller’s title to the Property examined. The report of such title examination
shall be in the form of an owner’s title insurance commitment (as initially
issued to Purchaser, the “Title Commitment”) issued by Escrow Agent (in its
capacity as title insurer sometimes herein called the “Title Company”).

2.2 Survey. On or before the Title Objection Date (as defined in
Section 2.3(a)), Purchaser shall have the Real Property accurately surveyed by a
licensed surveyor or engineer of Purchaser’s choice showing the actual
boundaries of the Real Property, the acreage contained therein, the location of
the Improvements and such other matters as Purchaser deems appropriate. Such
survey shall constitute the “Survey” hereunder.

 

3



--------------------------------------------------------------------------------

2.3 Title Objections; Cure of Title Objections.

(a) Purchaser shall have until the thirtieth (30th) day after the Effective Date
(the “Title Objection Date”) to notify Seller, in writing, of such objections as
Purchaser may have to the Title Commitment (including the title exception
documents referred to therein) or the Survey, other than the Permitted
Exceptions described in clauses (a) and (b) of Section 2.4. The items set forth
on Schedule 2.3(a), attached hereto and by this reference made a part hereof
hereof, together with any item contained in the Title Commitment or shown on the
Survey to which Purchaser does not object on or before the Title Objection Date
shall be deemed a “Permitted Exception.”

(b) In the event Purchaser shall notify Seller of objections to title or matters
shown on the Survey on or before the Title Objection Date, Seller shall have the
right, but not the obligation, to cure such objections. On or before the fifth
(5th) business day from and after Seller’s receipt of Purchaser’s notice of
objections, Seller shall notify Purchaser in writing whether Seller elects to
attempt to cure such objections. Seller’s failure to provide such a notice shall
be deemed an election by Seller not to cure any such objection. If Seller elects
to attempt to cure, and provided that Purchaser shall not have terminated this
Agreement in accordance with Section 3.2 hereof, then Seller shall be obligated
to cure such objection or objections. If Seller elects, or is deemed to have
elected, not to cure any objections specified in Purchaser’s notice, then in
either such case Purchaser shall have the right to elect one, but not both, of
the following options, which election must in each case be made within the time
period provided in paragraph (c) below:

(1) to accept the Seller’s title to the Property subject to the Permitted
Exceptions, specifically including any matter objected to by Purchaser which
Seller is unwilling or unable to cure, and without reduction of the Purchase
Price; or

(2) to terminate this Agreement by sending written notice thereof to Seller, and
upon delivery of such notice of termination, this Agreement shall terminate and
the Deposit shall be returned to Purchaser in accordance with Section 1.6 of
this Agreement, and thereafter neither party hereto shall have any further
rights, obligations or liabilities hereunder except to the extent that any
right, obligation or liability set forth herein expressly survives termination
of this Agreement.

(c) If Seller notifies Purchaser that Seller does not intend to attempt to cure
any title objection or objection to matters disclosed on the Survey, or if
Seller is deemed to have elected not to cure any title objections or objections
to matters disclosed on the Survey, then in any such case Purchaser shall,
within five (5) business days after receiving Seller’s notice or the date of
Seller’s deemed election, as applicable, notify Seller in writing whether
Purchaser shall elect to accept the conveyance under

 

4



--------------------------------------------------------------------------------

clause (b)(1) above or to terminate this Agreement under clause (b)(2) above.
Purchaser’s failure to provide such a notice will be deemed an election by
Purchaser to accept conveyance under clause (b)(1) above.

(d) Notwithstanding anything contained herein to the contrary, except for the
Assumed Financing (hereinafter defined), Seller shall be obligated at Closing to
discharge all mortgages and other monetary liens encumbering the Property
(regardless of whether Purchaser objects to such mortgage). (The term “mortgage”
as used herein includes any mortgage, deed of trust, deed to secure debt and
similar security instrument securing an indebtedness of Seller and encumbering
the Property or any portion thereof; the terms “discharge” and “discharged” as
used herein include compliance with a statutory bonding procedure that has the
legal effect of removing the mortgage or other item as a lien on the Property).

2.4 Title to the Property. At Closing, Seller shall convey good, marketable and
indefeasible title to the Property, subject only the Permitted Exceptions. It
shall be a condition to Purchaser’s obligation to close this transaction that
the Title Company shall have issued the Title Policy to Purchaser (or
unconditionally committed to issue the Title Policy to Purchaser upon receipt of
the title insurance premium therefor). “Title Policy” means an extended coverage
American Land Title Association (ALTA) Form 1992 Owner’s Policy of Title
Insurance insuring Purchaser’s fee simple title to the Real Property, in the
amount of the Purchase Price, with the standard exceptions and the creditor’s
rights exclusion deleted, and including the endorsements set forth in Schedule
2.2, attached hereto and by this reference made a part hereof, and subject only
to the following matters (the “Permitted Exceptions”):

(a) the lien of all ad valorem real estate taxes and assessments not yet due and
payable as of the Closing Date, subject to proration and adjustment as herein
provided;

(b) the rights of tenants, as tenants only, under the Leases described in the
Rent Roll and any new Leases entered into between the Effective Date and Closing
and (if required) approved by Purchaser in accordance with the terms of this
Agreement;

(c) additional items, if any, appearing of record or shown on the Survey,
approved or deemed approved by Purchaser pursuant to Section 2.3 or 2.5 hereof;
and

(d) the documents evidencing and securing the Assumed Financing.

2.5 Pre-Closing “Gap” Title Defects. Whether or not Purchaser shall have
furnished to Seller any notice of title objections pursuant to the foregoing
provisions of this Agreement, Purchaser may, at or prior to Closing, notify
Seller in writing of any objections to title first raised by the Title Company
or the Survey after the effective date of the Title Commitment or the Survey, as
appropriate; provided, however, that Purchaser must notify Seller of any such
objections within ten (10) days of Purchaser’s first receipt of the updated
title commitment or updated survey, whichever first provides notice of the
condition giving rise to any such objection. With respect to any objections to
title set forth in such notice, Seller shall have the same option to cure and
Purchaser

 

5



--------------------------------------------------------------------------------

shall have the same option to accept title subject to such matters or to
terminate this Agreement as those which apply to any notice of objections made
by Purchaser on or before the Title Objection Date

2.6 Seller’s Covenant Not to Encumber. Seller agrees that, between the Effective
Date and the Closing Date, Seller will not sell, assign, rent, convey
(absolutely or as security), grant a security interest in, or otherwise encumber
or dispose of, the Property (or any part thereof or estate therein) in any
manner that will survive Closing, except as approved in writing by Purchaser or
as expressly provided in this Agreement.

ARTICLE 3

INSPECTION PERIOD

3.1 Right of Inspection of the Property.

(a) From and after the Effective Date and so long as this Agreement remains in
full force and effect, Purchaser shall have the right to make a physical
inspection of the Property, and Purchaser, personally or through agents,
employees or contractors, may go upon the Property during normal business hours
or at other reasonable times to make boundary line or topographical surveys and
to conduct such studies, tests, samplings, investigations and analyses of any
and all aspects of the Property as Purchaser deems necessary or desirable,
including, without limitation, engineering, environmental, soil, and groundwater
and other tests, samplings and studies of the Property. Purchaser’s
environmental study of the Property may include, among other matters, studies of
soil and groundwater contamination, asbestos, polychlorinated biphenyls (PCBs),
lead in drinking water, lead based paint, radon gas, and wetlands. Seller will
provide Purchaser and its agents with access to the Property and will cooperate
with Purchaser’s surveys, studies, tests, samplings, investigations, and
analyses.

(b) In addition to any other obligation to assist Purchaser in the inspection of
the Property, Seller hereby agrees to provide to Purchaser, within ten (10) days
after the Effective Date, true and correct copies of all materials described on
Schedule 3.1(b) attached hereto and by this reference made a part hereof, to the
extent Seller has not already done so and these materials are available to
Seller or any consultants employed by Seller, or are in the reasonable control
of Seller or any consultants employed by Seller.

(c) Purchaser shall indemnify, hold harmless and defend Seller from and against
any and all claims, demands, causes of action, liabilities, losses, costs,
damages and expenses (including reasonable attorneys’ fees and expenses and
court costs incurred in defending any such claim or in enforcing this indemnity)
of whatsoever nature (individually, a “Claim,” and collectively, “Claims”) that
may be incurred by Seller and arise out of or in connection with the acts or
omissions of Purchaser and its agents, representatives, contractors and
consultants, or any of them in the inspection of the Property. Such Claims shall
include, but are not limited to, Claims arising out of or in connection with
personal injury or death of persons, loss, destruction

 

6



--------------------------------------------------------------------------------

or damage to property, or liens or Claims of lien filed against the Property.
Such Claims shall exclude, however, any Claims to the extent such Claims arise
out of the discovery of, or the non-negligent, accidental or inadvertent actual
or threatened release or movement of, any Hazardous Materials resulting from
Purchaser’s inspections and other activities (unless the Hazardous Materials are
brought onto the Property by Purchaser or Purchaser’s authorized agents,
employees, consultants or contractors). In defending the Indemnitee, Purchaser
shall provide counsel that is reasonably acceptable to the Indemnitee. Purchaser
shall backfill all trenches, fill holes and similarly repair damage and
eliminate dangerous conditions created during its inspections, tests, and
studies, whether such conditions are created by the Purchaser or any of its
agents, employees, contractors, or consultants. This Section 3.1(c) shall
survive any termination of this Agreement.

(d) Purchaser shall maintain or shall cause its contractors to maintain a One
Million Dollar ($1,000,000) comprehensive general liability insurance on an
occurrence basis (including, without limitation, contractual liability,
contractor’s protective liability, personal injury and property damage coverage)
in a combined single limit of at least Two Million Dollars ($2,000,000) with
reasonable deductibles, and a One Million Dollar ($1,000,000) worker’s
compensation insurance in such amounts and with such coverages as may be
required in the jurisdiction where the Property is located. Purchaser shall
provide Seller evidence of such insurance, prior to any entry upon the Property
to perform the inspections, in the form of an insurance certification. This
Paragraph shall survive the termination of this Agreement.

3.2 Right of Termination. Seller agrees that in the event Purchaser determines,
in Purchaser’s sole discretion, that it does not wish to acquire the Property
for any reason or no reason, then Purchaser shall have the right to terminate
this Agreement by giving written notice of such termination to Seller on or
before the thirtieth (30th) day after the Effective Date (the “Inspection
Date”). Upon any such termination of this Agreement pursuant to Purchaser’s
rights under this Section 3.2, the Deposit shall be returned to Purchaser in
accordance with Section 1.6 hereof, and Purchaser and Seller shall have no
further rights and obligations hereunder except those which expressly survive
termination of this Agreement. If Purchaser fails to give Seller timely notice
of termination on or before the Inspection Date, as such date may be extended,
then Purchaser shall no longer have the right to terminate this Agreement under
this Section 3.2. Time is of the essence with respect to the provisions of this
Section 3.2. (The period commencing on the Effective Date and ending on the
Inspection Date, as such date may be extended, is sometimes referred to herein
as the “Inspection Period.”)

ARTICLE 4

CLOSING

4.1 Time and Place. The consummation of the transaction contemplated hereby
(“Closing”) shall be held in escrow at the offices of the Escrow Agent in
Atlanta, Georgia at 10:00 a.m. (eastern time) on the date that is thirty
(30) days after the end of the Inspection Period (or such extended date as may
be provided under other provisions of this Agreement). The Closing may be held
at

 

7



--------------------------------------------------------------------------------

such other place or such earlier time and date as Seller and Purchaser shall
mutually approve in writing. The date on which the Closing is scheduled to occur
hereunder (or, if earlier, the date on which Closing occurs) is sometimes
referred to herein as the “Closing Date.”

4.2 Seller’s Obligations at Closing. At Closing, Seller shall:

(a) deliver to Purchaser a special warranty deed in the form in the form
attached hereto as Schedule 4.2(a) and by this reference made a part hereof,
duly executed by Seller, pursuant to which Seller shall convey the Real Property
to Purchaser subject only to the Permitted Exceptions;

(b) deliver to Purchaser a blanket bill of sale and assignment, in the form
attached hereto as Schedule 4.2(b) and by this reference made a part hereof (the
“Bill of Sale and Assignment”), duly executed by Seller, pursuant to which
(i) Seller shall convey the Tangible Personal Property and the Intangible
Property to Purchaser, and (ii) Seller shall assign to Purchaser, and Purchaser
shall assume from and after the date of Closing, Seller’s interest in and to the
Leases and Service Contracts;

(c) execute and deliver to Purchaser a certificate (“Seller’s Closing
Certificate”), dated as of the Closing Date, in the form of attached hereto as
Schedule 4.2(c) and by this reference made a part hereof, stating that the
representations and warranties of Seller contained in Section 5.1 of this
Agreement are true and correct in all material respects as of the Closing Date;

(d) deliver to Purchaser an updated Rent Roll, certified by Seller to be true
and correct in all material respects.

(e) execute and deliver to Purchaser an affidavit duly executed by Seller
stating that Seller is not a “foreign person” as defined in the Federal Foreign
Investment in Real Property Tax Act of 1980 and the 1984 Tax Reform Act;

(f) join with Purchaser to execute a notice (the “Tenant Notice”) in form and
content reasonably satisfactory to Purchaser and Seller, which Purchaser shall
send to each tenant under each of the Leases informing such tenant of the sale
of the Property and of the assignment to Purchaser of Seller’s interest in, and
obligations under, the Leases (including, if applicable any security deposits)
and directing that all rent and other sums payable after the Closing under each
such Lease shall be paid as set forth in the notice;

(g) deliver to Purchaser a closing statement, duly executed by Seller and
approved by Purchaser, consistent with the terms of this Agreement;

(h) deliver to Purchaser such evidence as Purchaser’s counsel and/or the Title
Company may reasonably require as to the authority of the person or persons
executing documents on behalf of Seller;

 

8



--------------------------------------------------------------------------------

(i) deliver to the Title Company a title insurance affidavit, duly executed by
Seller or a representative of Seller, in form and content reasonably
satisfactory to Purchaser and the Title Company and sufficient for the Title
Company to issue the Title Policy;

(j) deliver such additional documents as shall be reasonably requested by the
Title Company or Purchaser or required to consummate the transaction
contemplated by this Agreement; provided, however, that in no event shall Seller
be required to indemnify the Title Company, Purchaser, or any other party
pursuant to any such documents, or undertake any other material liability not
expressly contemplated in this Agreement, unless Seller elects to do so in its
sole discretion;

(k) deliver to Purchaser at the place of Closing or at the Property all keys and
access control cards or fobs for the property, the Leases, the Service Contracts
and licenses and permits, if any, in the possession of Seller or Seller’s
agents, including any originally executed Leases and Service Contracts in
Seller’s possession at the Property or otherwise in Seller’s reasonable control,
together with such leasing and property files and records which are material in
connection with the continued operation, leasing and maintenance of the Property
and including all items of Tangible Personal Property or Intangible Personal
Property that are in Seller’s possession or control; and

(l) deliver to Purchaser possession and occupancy of the Property, subject only
to the Permitted Exceptions.

4.3 Purchaser’s Obligations at Closing. At Closing, Purchaser shall:

(a) deliver to the Escrow Agent the full amount of the Purchase Price, as
increased or decreased by prorations and adjustments as herein provided, in
immediately available federal funds wire transferred to an account designated in
writing by Escrow Agent as set forth in Section 1.6 (“Escrow Agent’s Account”),
and, as adjusted by prorations and adjustments as herein provided, shall be
subsequently payable in full at Closing in cash by wire transfer of immediately
available federal funds to a bank account designated by Seller in writing to
Escrow Agent prior to the Closing;

(b) deliver to Seller such evidence as Seller’s counsel and/or the Title Company
may reasonably require as to the authority of the person or persons executing
documents on behalf of Purchaser; and

(c) join Seller in execution of the Bill of Sale and Assignment and the Tenant
Notice; and

(d) deliver to Seller a closing statement, duly executed by Purchaser and
approved by Seller, consistent with the terms of this Agreement.

 

9



--------------------------------------------------------------------------------

4.4 Credits and Prorations.

(a) If the transaction closes before 2:00 P.M. Eastern time on the Closing Date,
all income and expenses in connection with the operation of the Property shall
be apportioned, as of 12:01 A.M., on the Closing Date, as if Purchaser were
vested with ownership of the Property during the entire Closing Date, and such
that, except as otherwise expressly provided to the contrary in this Agreement,
Seller shall have the benefit of all income and the burden of all expenses for
all periods preceding the Closing Date. If the transaction closes after 2:00
P.M. Eastern Time on the Closing Date, all income and expenses in connection
with the operation of the Property shall be apportioned, as of 12:01 A.M., on
the day after the Closing Date, as if Purchaser were vested with ownership of
the Property during the entire day after the Closing Date, and such that, except
as otherwise expressly provided to the contrary in this Agreement, Seller shall
have the benefit of all income and the burden of all expenses for all periods
preceding the day after the Closing Date. Items (1)-(5) below will be prorated
at Closing utilizing the information known at that time. A post-closing
“true-up” shall take place within ninety (90) days of the Closing Date to adjust
the prorations of said items (1), (3), (4) and (5), if necessary, and within a
reasonable time to adjust the proration of said item (2), if necessary. Such
prorated items shall include, without limitation, the following:

(1) rents, if any, based on the amount collected for the current month. The term
“rents” as used in this Agreement includes all payments due and payable by
tenants under the Leases other than refundable deposits, application fees, late
charges, pet charges and termination payments (of which deposits and termination
payments shall be treated as set forth in Section 4.4(b)(1) but such other
amounts shall be retained by Seller);

(2) ad valorem taxes and assessments levied against the Property (including
personal property taxes on the Tangible Personal Property), which shall be
prorated as set forth in Section 4.4(b)(2) hereof;

(3) accrued and unpaid interest on the Assumed Financing;

(4) payments under the Service Contracts, which shall not include any “key” or
“door” money;

(5) Seller utilizes the services of RUBS (residential utility billing service)
to collect certain utility payments from tenants. All RUBS monies which have
accrued to the credit of Seller which are unpaid at the Close of Escrow shall be
credited to Seller. All other utility service charges for electricity, heat and
air conditioning service which are expenses of the Property (not of individual
tenants), other utilities, taxes (other than real estate and personal property
taxes) such as rental taxes, other expenses incurred in operating the Property
that Seller customarily pays, and any other costs incurred in the ordinary
course of business or the management and operation of the Property shall be
prorated on an accrual basis. Seller shall pay all such expenses that accrue
prior to the Close of Escrow and Buyer shall pay all such expenses accruing on
the Close of Escrow and thereafter. To the extent possible, Seller and Buyer
shall obtain billings and meter readings as of the Close of Escrow to aid in
such prorations;

 

10



--------------------------------------------------------------------------------

(6) if applicable, annual assessments or similar periodic charges under any
private covenants, conditions, restrictions or easements affecting the Property;
and

(7) any other operating expenses or other items pertaining to the Property which
are customarily prorated between a purchaser and a seller in comparable
commercial transactions in the area in which the Property is located.

(b) Notwithstanding anything contained in the foregoing provisions:

(1) At Closing, (A) Seller shall, at Seller’s option, either deliver to
Purchaser any unforfeited resident deposits shown on the Rent Roll or credit to
Purchaser the amount of such unforfeited resident deposits and any interest
thereon, (B) Purchaser shall credit to the account of Seller all refundable cash
or other deposits posted with utility companies serving the Property, or, at
either party’s option, Purchaser shall contract directly with the utility
companies and Seller shall be entitled to receive and retain such refundable
cash and deposits; provided that Purchaser and Seller will cooperate so that
utility service to the Property is not interrupted; and (C) Purchaser shall
receive a credit for the any termination payment equal to the unamortized amount
thereof as of the Closing Date. For the purposes of this Section 4.4(b)(1) the
term “unforfeited resident deposits” means any refundable resident deposits
which are held by Seller and which Seller has not applied, and is not entitled
to apply, against delinquent rents, property damage or otherwise;

(2) Any ad valorem taxes paid at or prior to Closing shall be prorated based
upon the amounts actually paid. If taxes and assessments for the current year
have not been paid before Closing, Seller shall be charged at Closing an amount
equal to that portion of such taxes and assessments which relates to the period
before Closing, and Purchaser shall pay the taxes and assessments prior to their
becoming delinquent. Any such apportionment made with respect to a tax year for
which the tax rate or assessed valuation, or both, have not yet been fixed shall
be based upon the tax rate and/or assessed valuation last fixed. To the extent
that the actual taxes and assessments for the current year differ from the
amount apportioned at Closing, the parties shall make all necessary adjustments
by appropriate payments between themselves following Closing upon the
availability of the final tax bills.

(3) Gas, electricity and other utility charges which are payable by any tenant
to a third party shall not be apportioned hereunder, except as to the RUBS
payments described in Section 4.4(a)(5).

 

11



--------------------------------------------------------------------------------

(4) Seller shall pay in full prior to the Closing all leasing commissions and
locators’ and finders’ fees, if any, due to leasing or other agents (pursuant to
a contractual arrangement with Seller) for each Lease entered into by Seller
prior to the Closing Date promptly when due. Trade payables in the nature of
open accounts payable to trade vendors or suppliers and all other accounts
payable which have accrued prior to the Closing Date shall be the obligation of
Seller.

(5) Unpaid and delinquent rent collected by Seller and Purchaser after the date
of Closing shall be delivered as follows: (a) if Seller collects any unpaid or
delinquent rent for the Property, Seller shall, within fifteen (15) days after
the receipt thereof, deliver to Purchaser any such rent which Purchaser is
entitled to hereunder relating to the date of Closing and any period thereafter,
and (b) if Purchaser collects any unpaid or delinquent rent from the Property,
Purchaser shall, within fifteen (15) days after the receipt thereof, deliver to
Seller any such rent which Seller is entitled to hereunder relating to the
period prior to the date of Closing. Seller and Purchaser agree that all rent
received by Seller or Purchaser after the Closing shall be applied first to
current rentals and then to delinquent rentals, if any. Purchaser will make a
good faith effort after Closing to collect all rents in the usual course of
Purchaser’s operation of the Property, but Purchaser will not be obligated to
institute any lawsuit or other collection procedures to collect delinquent
rents;

(6) Seller shall receive a credit at Closing equal to the amount all reserves
held by the holder of the Existing Mortgage Loan, including the tax and
insurance escrows and any repair or replacement reserves, and such reserves
shall thereafter be the property of Purchaser; and

(7) If after Closing any ad valorem taxes or other assessments with respect to
the Property are or become due for the year of Closing or prior years, then
Seller shall pay to Purchaser, within ten (10) days following receipt of
Purchaser’s statement therefor, (i) the full amount of such additional taxes for
any year prior to the year of Closing and (ii) Seller’s share of any such
additional taxes for the year of Closing, prorated in the manner set forth
above; and such obligation of Seller shall not merge with the deed(s) to be
delivered hereunder but shall survive the Closing.

(c) The provisions of this Section 4.4 shall survive Closing.

 

12



--------------------------------------------------------------------------------

4.5 Closing Costs.

(a) Seller shall pay (i) the fees of any counsel representing it in connection
with this transaction, (ii) one-half ( 1/2) of any escrow fees charged by Escrow
Agent or the Title Company, (iii) the costs of recording all mortgage
cancellations, if any, (iv) if applicable, any and all applicable transfer
taxes, documentary stamp taxes, recordation taxes, and similar charges relating
to the transfer of the Property, (v) and the premium for the Title Policy except
for endorsements required by Purchaser.

(b) Purchaser shall pay (i) the fees of any counsel representing Purchaser in
connection with this transaction, (ii) the cost of the Survey, (iii) the cost of
recording the Deed, and (iv) one-half ( 1/2) of any escrow fees charged by
Escrow Agent or the Title Company.

(c) Except as otherwise provided herein, all other costs and expenses incident
to this transaction and the closing thereof shall be paid by the party incurring
same.

4.6 Conditions Precedent to Obligation of Purchaser. The obligation of Purchaser
to consummate the transaction hereunder shall be subject to the fulfillment on
or before the Closing Date (or such earlier time as otherwise required hereby)
of all of the following conditions, any or all of which may be waived by
Purchaser in its sole discretion:

(a) Seller shall have delivered to Purchaser all of the items required to be
delivered to Purchaser by Seller or Seller’s agents pursuant to the terms of
this Agreement

(b) All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date, as if made and updated as of the Closing Date (without any reference to
“knowledge”).

(c) Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the Closing Date.

(d) Purchaser shall have obtained (i) the written approval of FHLMC, the holder
of the Existing Mortgage Loan on the Property, of the transactions contemplated
by this Agreement and continuation of the Existing Mortgage Loan from and after
Closing on the terms and conditions set forth in Schedule 4.6(d) attached hereto
and made a part hereof and otherwise pursuant to loan documentation in form and
substance reasonably satisfactory to Purchaser (collectively, the “Assumed
Financing”), (ii) a current estoppel certificate from FHLMC stating that there
exists no default under the Existing Mortgage Loan and otherwise in form and
substance reasonably satisfactory to Purchaser and (iii) a release of all future
personal liability of any of Seller or Seller’s principals who have guaranteed
the Existing Mortgage Loan. All costs and charges incurred in obtaining the
consent of FHLMC, including any transfer fees shall be the obligation of
Purchaser. Purchaser shall apply for the approval of FHLMC of the Assumed
Financing within fifteen (15) days following the Effective Date.

 

13



--------------------------------------------------------------------------------

(e) The Title Company shall have issued the Title Policy to Purchaser (or
unconditionally committed to issue the Title Policy to Purchaser upon receipt of
the title insurance premium therefor).

(f) All other conditions precedent to Purchaser’s obligation to consummate the
transaction hereunder (if any) which are expressly set forth in this Agreement
shall have been satisfied on or before the Closing Date.

In the event any of the foregoing conditions has not been satisfied by the
Closing Date other than through failure of Purchaser to fully comply with its
obligations under this Agreement, Purchaser shall have the right to terminate
this Agreement by written notice given to Seller on the Closing Date, whereupon
Seller shall refund the Deposit to Purchaser and the parties shall have no
further rights, duties or obligations hereunder, other than those which are
expressly provided herein to survive the termination of this Agreement;
provided, however, that if any of the foregoing conditions has not been
satisfied due to a default by Purchaser or Seller hereunder, then Purchaser’s
and Seller’s respective rights, remedies and obligations shall instead be
determined in accordance with ARTICLE 5.

4.7 Conditions Precedent to Obligation of Seller. The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the Closing Date of all of the following conditions, any or all of which
may be waived by Seller in its sole discretion:

(a) Seller shall have received the Purchase Price as adjusted pursuant to and
payable in the manner provided for in this Agreement.

(b) Purchaser shall have delivered to Seller all of the items required to be
delivered to Seller by Purchaser or Purchaser’s agents pursuant to the terms of
this Agreement.

(c) All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date, as if made and updated as of the Closing Date.

(d) Purchaser shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the Closing Date.

(e) All other conditions precedent to Seller’s obligation to consummate the
transaction hereunder (if any) which are expressly set forth in this Agreement
shall have been satisfied on or before the Closing Date.

In the event any of the foregoing conditions has not been satisfied by the
Closing Date other than through failure of Seller to fully comply with its
obligations under this Agreement, Seller shall have the right to terminate this
Agreement by written notice given to Purchaser on the Closing Date, whereupon
Seller shall refund the Deposit to Purchaser and the parties shall have no
further rights, duties or obligations hereunder, other than those which are
expressly provided herein to survive a termination

 

14



--------------------------------------------------------------------------------

of this Agreement; provided, however, that if any of the foregoing conditions
has not been satisfied due to a default by Purchaser or Seller hereunder, then
Purchaser’s and Seller’s respective rights, remedies and obligations shall
instead be determined in accordance with ARTICLE 5.

ARTICLE 5

REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1 Representations and Warranties of Seller. Seller hereby represents and
warrants to, and covenants with, Purchaser as of the Effective Date and as of
the Closing Date, that:

(a) Authority of Seller. Neither the execution and delivery of this Agreement
nor any other documents executed and delivered, or to be executed and delivered,
by Seller in connection with the transactions described herein, will violate any
material agreements, regulations, or laws to or by which Seller is bound.

(b) Organization and Authority. Seller has been duly organized and is validly
existing and in good standing as a limited liability company under the laws of
the State of Florida, and Seller is qualified to conduct business in the State
of Missouri. Seller has the full right and authority to enter into this
Agreement and to transfer the Property pursuant hereto and to consummate or
cause to be consummated the transactions contemplated herein. The person signing
this Agreement on behalf of Seller is authorized to do so. Neither the execution
and delivery of this Agreement nor any other documents executed and delivered,
or to be executed and delivered, by Seller in connection with the transactions
described herein, will violate (i) any provision of the Seller’s organizational
documents; or (ii) any material agreements, regulations, or laws to or by which
Seller is bound. This Agreement has been duly authorized, executed and delivered
by Seller.

(c) No Consent. No consents, approvals, waivers, permits or authorizations from
any governmental authority or Person not a party hereto are required to be
obtained or made by Seller in connection with the execution, delivery and
performance of or compliance by Seller with this Agreement or any of the closing
documents or the consummation by Seller of the transaction contemplated hereby.

(d) Pending Actions. No action, suit, arbitration, administrative or judicial
proceeding, or unsatisfied order or judgment is pending or, to Seller’s
knowledge, threatened against Seller or the Property.

(e) Condemnation. Seller has not received notice of, and, to the best of
Seller’s knowledge, there is not, any pending, threatened or contemplated action
by any governmental authority or agency having the power of eminent domain,
which might result in any part of the Property being taken by condemnation or
conveyed in lieu thereof or concerning the widening, change of grade or
limitation on the use of streets abutting the Property. Seller shall, promptly
upon Seller’s receiving any such notice or learning of any such contemplated or
threatened action, give Purchaser written notice thereof.

 

15



--------------------------------------------------------------------------------

(f) Taxes and Assessments. To Seller’s knowledge, no assessments have been made
against any portion of the Property which are unpaid (except ad valorem taxes
for the current year, if any, that are not currently due and payable), whether
or not they have become liens; and Seller shall notify Purchaser upon Seller’s
learning of any such assessments. Seller has not filed any pending notices of
protest against real property tax assessments with respect to the Real Property,
nor has Seller engaged anyone to file such a protest (other than protests which
have been concluded). True and complete copies of the most recent real estate
tax bills for the Property have been or will be delivered to Purchaser. Except
for the Permitted Exceptions, Seller does not have any knowledge of any pending
or threatened liens, special assessments, or impositions against the Property by
any governmental or public authority.

(g) Leases and Rent Roll. Seller is the lessor or landlord under the Leases. The
information contained in the Rent Roll is true and correct in all material
respects as of the date thereof. Except as set forth in the Rent Roll, there are
no other leases or occupancy agreements affecting the Property (other than such
Leases, if any, as may have been entered into in the ordinary course of business
since the date of the Rent Roll). Except as otherwise set forth in the Rent
Roll, no rent concessions have been given to any tenants that would be applied
against rent after the Closing, and no rent has been paid in advance by any
tenants respecting a period subsequent to the Closing. Except as set forth in
the Rent Roll, no tenant is in material default under its Lease, and, to
Seller’s knowledge, Seller is not in material default under any of the Leases.

(h) Existing Agreements; Service Contracts. There are no management, service,
supply, equipment rental and similar agreements to which Seller is a party
affecting the Property other than the Service Contracts. Those Service Contracts
which have been or will be delivered by Seller to Purchaser are true, correct
and complete in all material respects and include any material amendments or
modifications thereto. To Seller’s knowledge, Seller is not in default with
respect to its obligations or liabilities under any of the Service Contracts.
Other than the Leases, the Service Contracts and the Permitted Exceptions, there
are no leases, ground leases, service contracts, maintenance contracts,
management agreements or other agreements or understandings, whether oral or
written, relating to the Property to which Seller is a party or by which Seller
is bound that will be binding on Purchaser or the Property on or after the
Closing Date.

(i) Environmental Matters. Except as may be set forth in those environmental
reports and other matters, if any, identified on Schedule 5.1(i) (collectively,
the “Environmental Reports”), (i) Seller has not received any written notice
from any governmental authority, neighboring property owner or other party
asserting any violation of Environmental Laws related to the Property which has
not been cured or corrected as of the Effective Date, (ii) Seller has not
commissioned any study or

 

16



--------------------------------------------------------------------------------

investigation relating to the presence or absence of Hazardous Materials on the
Property, (iii) to Seller’s knowledge, no areas on the Property exist where
Hazardous Materials have been generated, disposed of, released or found,
(iv) Seller has no knowledge of the existence of any areas for the storage or
disposal of any Hazardous Materials on the Property, (v) to Seller’s knowledge,
there are no storage tanks located on the Property, either above or below
ground, or any underground pipes or lines on the Property, and the Property
previously has not been used as a landfill or as a dump for garbage or refuse,
and (vi) Seller has no knowledge of an Mold Condition affecting the Property.
The term “Environmental Laws” as used herein includes without limitation the
Resource Conservation and Recovery Act and the Comprehensive Environmental
Response, Compensation, and Liability Act and other federal laws governing the
environment as in effect on the date of this Agreement together with their
implementing regulations as of the date of this Agreement applicable to the
Property, and all applicable state, regional, county, municipal and other local
laws, regulations and ordinances that are equivalent or similar to the federal
laws recited above or that purport to regulate hazardous or toxic substances and
materials. The term “Hazardous Materials” as used herein includes petroleum
(including crude oil or any fraction thereof) and any substance, material,
waste, pollutant or contaminant listed or defined as hazardous or toxic under
any Environmental Laws, in any case at levels or concentrations requiring
monitoring, reporting, remediation or removal in accordance with Environmental
Laws. The term “Mold Condition” as used herein means the presence or suspected
presence of Mold or any condition that reasonably can be expected to give rise
to or indicate the presence of Mold, including observed or suspected instances
of water damage or intrusion, the presence of wet or damp wood, cellulose
wallboard, floor coverings or other materials, inappropriate climate control,
discoloration of walls, ceilings or floors, complaints of respiratory ailment or
eye irritation by residents, employees or any other occupants or invitees in the
Property, or any notice from a governmental agency of complaints regarding the
indoor air quality at the Property. The term “Mold” as used herein means mold,
mildew, fungus or other potentially dangerous organisms.

(j) Contractors and Suppliers. All contractors, subcontractors, suppliers,
architects, engineers, and others who have performed services or labor for or
supplied material to Seller with respect to the Property have been paid in full,
and all liens arising from any such services, labor or materials (or claims with
which the passage of time or notice or both could mature into liens) have been
satisfied and released.

(k) Utilities and Curb Cuts. To Seller’s knowledge, all water, sewer, electric,
natural gas, telephone, and storm water and drainage facilities and all other
utilities required in the normal operation of the Improvements are available and
are installed to the property lines of the Land, are connected to the
Improvements, and are adequate to serve the Improvements for their current use.
To Seller’s knowledge, the Land has direct access (either directly or through
valid public or private easements) to public roads through the curb cuts now in
place and Seller has not received any written notice concerning the widening,
change of grade or limitation on the use of streets abutting the Property.

 

17



--------------------------------------------------------------------------------

(l) Existing Loan. With respect to the Existing Mortgage Loan, set forth on
Schedule 5.1(l), attached hereto and by this reference made a part hereof, is a
list of all documents pertaining to the Existing Mortgage Loan, true, correct
and complete copies of which have been delivered to Purchaser (such documents
herein called the “Loan Documents”), and except as set forth on Schedule 5.1(l),
there are no other amendments, modifications or supplementations thereto. The
lender under the Existing Mortgage Loan has never given Seller written notice of
any default by Seller under the Loan Documents, and to the best of Seller’s
knowledge, no default or event of default exists under the Loan Documents nor
does any state of facts or circumstance exist which with the giving of notice or
the passage of time would constitute a default or event of default. As of
Closing, the principal balance outstanding under the Existing Mortgage Loan will
be approximately $4,793,777.00 (after the September, 2007 payment).

(m) Permits and Legal Compliance. Seller has not received any written notice of
an intention of any governmental authority to revoke any license, permit or
certificate required for the development, use, operation or occupancy of the
Property. Seller has not received any written notice that the Property is in
violation of any zoning, building, fire, health, environmental or other law,
statute, ordinance, regulation or order of any governmental or public authority
applicable to the Property or any private covenants or restrictions encumbering
the Property that remains uncured.

5.2 Survival of Seller’s Representations and Warranties. The representations and
warranties of Seller set forth in Section 5.1 shall survive Closing for a period
of one (1) year after Closing, unless notice setting forth a specific claim
under any such representation or warranty shall be given to Seller within that
period, in which case such representation or warranty shall survive until such
claim is finally and fully resolved.

5.3 Representations and Warranties of Purchaser. Purchaser hereby makes the
following representations and warranties to Seller as of the Effective Date:

(a) Organization and Authority. Purchaser has been duly organized and is validly
existing as a limited liability company under the laws of the State of Delaware.
Purchaser has the full right and authority to enter into this Agreement and to
consummate the transaction contemplated herein pursuant hereto and to consummate
or cause to be consummated the transactions contemplated herein. The person
signing this Agreement on behalf of Purchaser is authorized to do so. Neither
the execution and delivery of this Agreement nor any other documents executed
and delivered, or to be executed and delivered, by Purchaser in connection with
the transactions described herein, will violate any provision of Purchaser’s
organizational documents or of any agreements, regulations, or laws to or by
which Purchaser is bound.

(b) Consents. Purchaser has obtained all consents and permissions (if any)
related to the transactions herein contemplated and required under Purchaser’s
organizational documents or any covenant, agreement, encumbrance, law or
regulation by which Purchaser is bound.

 

18



--------------------------------------------------------------------------------

(c) Pending Actions. There is no action, suit, arbitration, administrative or
judicial administrative proceeding, or unsatisfied order or judgment pending or,
to Purchaser’s knowledge, threatened against Purchaser or the transaction
contemplated by this Agreement, which, if adversely determined, could
individually or in the aggregate have a material adverse effect on Purchaser’s
ability to consummate the transaction contemplated herein.

5.4 Survival of Purchaser’s Representations and Warranties. The representations
and warranties of Purchaser set forth in Section 5.3 shall survive Closing for a
period of one (1) year after Closing, unless notice setting forth a specific
claim under any such representation or warranty shall be given to Purchaser
within that period, in which case such representation or warranty shall survive
until such claim is finally and fully resolved.

5.5 Covenants of Seller. Seller hereby covenants with Purchaser, from the
Effective Date until the Closing or earlier termination of this Agreement, as
follows:

(a) Satisfaction of Closing Obligation. Seller shall use reasonable and diligent
efforts to satisfy each of the Closing conditions expressly set forth in
Sections 4.6 and 4.7 (other than those conditions which are within Purchaser’s
control) as soon as practicable.

(b) Action or Inaction in Conformity with Representations and Warranties. Seller
shall not take any action or inaction, or commit to take any action or inaction,
which would result in the representations and warranties of Seller contained in
Article 5 or elsewhere in this Agreement or in any schedule, attachment or
exhibit hereto or in any certificate delivered by Seller to Purchaser to not be
true and correct in all respects as of the Closing.

(c) Maintenance of Property. Seller shall maintain the Property in a manner
generally consistent with the manner in which Seller has maintained the Property
prior to the date hereof.

(d) Provide Copies of Notices. Seller shall furnish Purchaser with a copy of all
written notices received by Seller from any governmental authority or other
party of any violation of any law, statute, ordinance, regulation or order of
any governmental or public authority relating to the Property within five
(5) business days following Seller’s receipt thereof, but, if received by such
date, in no event later than two (2) business days prior to the Closing Date.

(e) Execution of New Leases and Renewals. Seller shall use reasonable efforts to
negotiate new leases for unrented apartment units in the Improvements and/or
Lease renewals for rented apartment units in the Improvements and shall maintain
an advertising and marketing program for apartment units in the Improvements
consistent with Seller’s past practices at the Property. Unless Purchaser agrees
otherwise in writing, any new leases for such apartment units entered into by
Seller after the Effective Date until the Closing or earlier termination of this
Agreement shall be on Seller’s standard apartment lease form

 

19



--------------------------------------------------------------------------------

for the Property and shall be consistent with Seller’s past leasing practices.
In all cases, Seller shall retain the discretion to set rent rates, concessions
and other terms of occupancy, provided Seller shall only enter into new leases
or renewals in the ordinary course of business taking into account Seller’s
then-current good faith evaluation of market conditions. Each such new lease or
renewal entered into by Seller shall constitute a “Lease” for purposes of this
Agreement.

(f) Maintenance of Insurance. Seller shall keep the Improvements insured against
loss or damage (including rental loss) by fire and all risks covered by Seller’s
insurance that is currently in force, provided that Seller may make adjustments
in Seller’s insurance coverage for the Property which are consistent with
Seller’s general insurance program.

(g) Enforcement of Existing Leases. Seller shall perform the landlord’s material
obligations to the tenants under the Leases and enforce the material obligations
of the tenants under the Leases, in each case in accordance with the current
management standards of Seller and its property manager for its apartment
properties.

(h) Preparation of Vacant Units for Lease. Seller shall place apartment units
that are now vacant or that are vacated not less than ten (10) day prior to the
Closing Date into rent-ready condition on or before the Closing Date in
accordance with Seller ‘s current management standards for its apartment
properties as though no sale of the Property were contemplated; provided,
however, in no event shall there be more than six (6) vacant apartment units
that are not in rent-ready condition on the Closing Date. Purchaser shall
receive a credit at the Closing of One Thousand Dollars ($1,000.00) per each of
any such six (6) units that are not in rent-ready condition as of the Closing
Date.

(i) Removal and Replacement of Tangible Personal Property. Seller shall not
remove any Tangible Personal Property except as may be required for necessary
repair or replacement (which repair and replacement shall be of equal quality
and quantity as existed as of the time of the removal), or otherwise in
accordance with current inventory and management standards of Seller and its
property manager for its apartment properties.

(j) Execution of New Contracts. Seller shall not, without Purchaser’s prior
written consent in each instance, materially amend or terminate any of the
Service Contracts, or enter into any contract or agreement that will be an
obligation affecting the Property or binding on Purchaser after the Closing,
except that (i) Seller may enter into, amend or enforce (including enforcement
by termination) service contracts in the ordinary course of business as
reasonably necessary for the continued operation and maintenance of the
Property, provided any new service contracts are terminable without cause or
penalty on thirty (30) days notice, and (ii) Seller may conduct leasing activity
as provided in Section 5.7(e) hereof. Each such new service contract entered
into by Seller shall constitute a “Service Contract” for purposes of this
Agreement.

 

20



--------------------------------------------------------------------------------

(k) OFAC Compliance. Purchaser is currently in compliance with, and shall at all
times during the term of this Agreement (including any extension thereof) remain
in compliance with, the regulations of the OFAC of the Department of the
Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) and any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action relating thereto.

(l) Maintenance of Permits. Seller shall maintain in existence all licenses,
permits and approvals that are now in existence with respect to, and are
required for, the ownership, operation or improvement of the Property, and are
of a continuing nature.

ARTICLE 6

DEFAULT

6.1 Default by Purchaser. If the sale of the Property as contemplated hereunder
is not consummated due to Purchaser’s default hereunder, then Seller shall be
entitled, as its sole and exclusive remedy for such default, to terminate this
Agreement and receive the Deposit as liquidated damages for the breach of this
Agreement and not as a penalty, it being agreed between the parties hereto that
the actual damages to Seller in the event of such breach are impractical to
ascertain and the amount of the Deposit is a reasonable estimate thereof, Seller
hereby expressly waiving and relinquishing any and all other remedies at law or
in equity. Seller’s right to receive the Deposit is intended not as a penalty,
but as full liquidated damages. The right to receive the Deposit as full
liquidated damages is Seller’s sole and exclusive remedy in the event of default
hereunder by Purchaser, and Seller hereby waives and releases any right to (and
hereby covenants that it shall not) sue Purchaser: (a) for specific performance
of this Agreement, or (b) to recover any damages of any nature or description
other than or in excess of the Deposit. Purchaser hereby waives and releases any
right to (and hereby covenants that it shall not) sue Seller or seek or claim a
refund of the Deposit (or any part thereof) on the grounds it is unreasonable in
amount and exceeds Seller’s actual damages or that its retention by Seller
constitutes a penalty and not agreed upon and reasonable liquidated damages.
This Section 6.1 is subject to Section 6.4 hereof.

6.2 Default by Seller. If the sale of the Property as contemplated hereunder is
not consummated due to Seller’s default hereunder, then Seller shall refund the
Deposit to Purchaser, on demand, without prejudice to any other rights or
remedies of Purchaser hereunder, at law or in equity. Without limitation on the
foregoing, Purchaser shall have the right to seek specific performance of this
Agreement, injunctive relief and other equitable remedies, but Purchaser shall
not have any action for damages against Seller unless Seller’s default results
from one or more of the following: (a) fraudulent misrepresentation,
(b) criminal conduct (i.e. conduct that constitutes a felony under applicable
law), or (c) an intentional and deliberate act of Seller taken on or after the
Effective Date (including, but not limited to, sale of the Property to another
person or entity while this Agreement is in effect) that is intended to result
in, and does result in, Purchaser’s inability to consummate the transaction
contemplated in this Agreement.

 

21



--------------------------------------------------------------------------------

6.3 Notice of Default; Opportunity to Cure. Neither Seller nor Purchaser shall
be deemed to be in default hereunder until and unless such party has been given
written notice of its failure to comply with the terms hereof and thereafter
does not cure such failure within five (5) business days after receipt of such
notice, except that the failure to close on the Closing Date shall be a material
default for which no notice need be given.

6.4 Recoverable Damages. Notwithstanding Sections 6.1 and 6.2 hereof, in no
event shall the provisions of Sections 6.1 and 6.2 limit either Purchaser’s or
Seller’s obligation to indemnify the other party or the damages recoverable by
the indemnified party against the indemnifying party due to a party’s express
obligation to indemnify the other party in accordance with Section 3.1(c),
Section 8.1 or any other provision of this Agreement.

ARTICLE 7

CASUALTY AND CONDEMNATION

7.1 Casualty. If prior to Closing the Property is damaged by fire or other
casualty, Seller shall estimate the cost to repair and the time required to
complete repairs and will provide Purchaser written notice of Seller’s
estimation (the “Casualty Notice”) as soon as reasonably possible after the
occurrence of the casualty.

(a) Material Damage. In the event of any Material Damage to or destruction of
the Property or any portion thereof prior to Closing, either Seller or Purchaser
may, at its option, terminate this Agreement by delivering written notice to the
other on or before the expiration of thirty (30) days after the date Seller
delivers the Casualty Notice to Purchaser (and if necessary, the Closing Date
shall be extended to give the parties the full thirty (30) day period to make
such election and to obtain insurance settlement agreements with Seller’s
insurers). Upon any such termination, the Deposit shall be returned to
Purchaser, and the parties hereto shall have no further rights or obligations
hereunder, other than those that by their terms survive the termination of this
Agreement. If neither Seller nor Purchaser so terminates this Agreement within
said thirty (30) day period, then the parties shall proceed under this Agreement
and close on schedule, and as of Closing, Seller shall assign to Purchaser,
without representation or warranty by or recourse against Seller, all of
Seller’s rights in and to any resulting insurance proceeds due Seller as a
result of such damage or destruction, and Purchaser shall assume full
responsibility for all needed repairs, and Purchaser shall receive a credit at
Closing for any deductible amount under such insurance policies (but the amount
of the deductible plus insurance proceeds shall not exceed the lesser of (A) the
cost of repair or (B) the Purchase Price and a pro rata share of the rental or
business loss proceeds, if any). For the purposes of this Agreement, “Material
Damage” and “Materially Damaged” means damage which, in Seller’s reasonable
estimation, exceeds $500,000.00 to repair or which, in Seller’s reasonable
estimation, will take longer than ninety (90) days to repair.

(b) Not Material Damage. If the Property is not Materially Damaged, then neither
Purchaser nor Seller shall have the right to terminate this Agreement, and
Seller shall, at its option, either (i) repair the damage before the Closing in
a manner reasonably satisfactory to Purchaser, or (ii) credit Purchaser at
Closing for the reasonable cost to complete the repair (in which case Seller
shall

 

22



--------------------------------------------------------------------------------

retain all insurance proceeds and Purchaser shall assume full responsibility for
all needed repairs), except that Purchaser will receive loss of rent insurance
proceeds applicable to the period after Closing, if any.

7.2 Condemnation. If proceedings in eminent domain are instituted with respect
to the Property or any portion thereof, Purchaser may, at its option, by written
notice to Seller given within ten (10) days after Seller notifies Purchaser of
such proceedings (and if necessary the Closing Date shall be automatically
extended to give Purchaser the full ten (10) day period to make such election),
either: (i) terminate this Agreement, in which case the Deposit shall be
immediately returned to Purchaser, and the parties hereto shall have no further
rights or obligations other than those that by their terms survive the
termination of this Agreement, or (ii) proceed under this Agreement, in which
event Seller shall, at the Closing, assign to Purchaser its entire right, title
and interest in and to any condemnation award, and Purchaser shall have the sole
right after the Closing to negotiate and otherwise deal with the condemning
authority in respect of such matter. If Purchaser does not give Seller written
notice of its election within the time required above, then Purchaser shall be
deemed to have elected option (ii) above.

ARTICLE 8

COMMISSIONS

8.1 Representation and Indemnity. Purchaser and Seller each hereby represent and
warrant to the other that it has not disclosed this Agreement or the subject
matter hereof to, and has not otherwise dealt with, any real estate broker,
agent or salesman so as to create any legal right or claim in any such broker,
agent or salesman for a real estate commission or similar fee or compensation
with respect to the negotiation and/or consummation of this Agreement or the
sale and conveyance of the Property by Seller to Purchaser. Purchaser and Seller
shall indemnify, hold harmless and defend each other from and against any and
all claims and demands for a real estate brokerage commission or similar fee or
compensation arising out of any claimed dealings with the indemnifying party and
relating to this Agreement or the purchase and sale of the Property (including
reasonable attorneys’ fees and expenses and court costs incurred in defending
any such claim or in enforcing this indemnity).

8.2 Survival. This ARTICLE 8 shall survive the rescission, cancellation,
termination or consummation of this Agreement.

ARTICLE 9

ESCROW AGENT

9.1 Investment of Deposit. Escrow Agent shall invest the Deposit pursuant to
Purchaser’s reasonable directions in an interest bearing account at a commercial
bank whose deposits are insured by the Federal Deposit Insurance Corporation.
Escrow Agent shall notify Seller, no later than one (1) business day after
Escrow Agent’s receipt thereof, that Escrow Agent has received the Deposit in
immediately available funds, and is holding the same in accordance with the
terms of this Agreement. However, Escrow Agent shall invest the Deposit only in
such accounts as will allow Escrow Agent to disburse the Deposit upon no more
than one (1) business day’s notice.

 

23



--------------------------------------------------------------------------------

9.2 Payment at Closing. If the Closing takes place under this Agreement, Escrow
Agent shall deliver the Deposit as provided in Purchaser’s closing instructions
to Escrow Agent on the Closing Date consistent with this Agreement.

9.3 Payment on Demand. Upon receipt of any written certification from Seller or
Purchaser claiming the Deposit pursuant to the provisions of this Agreement,
Escrow Agent shall promptly forward a copy thereof to the other such party
(i.e., Purchaser or Seller, whichever did not claim the Deposit pursuant to such
notice) and, unless such other party within ten (10) days thereafter notifies
Escrow Agent of any objection to such requested disbursement of the Deposit,
Escrow Agent shall disburse the Deposit to the party demanding the same and
shall thereupon be released and discharged from any further duty or obligation
hereunder. Notwithstanding the foregoing, if Purchaser delivers a written
request to Escrow Agent for the return of the Deposit at any time on or before
the Inspection Date in connection with a termination of this Agreement by
Purchaser pursuant to Section 3.2, then Escrow Agent shall promptly refund the
Deposit to Purchaser without the necessity of notice to Seller or Seller’s
consent.

9.4 Exculpation of Escrow Agent. It is agreed that the duties of Escrow Agent
are herein specifically provided and are purely ministerial in nature. Escrow
Agent shall incur no liability whatsoever except for its willful misconduct or
negligence, so long as Escrow Agent is acting in good faith. Seller and
Purchaser do each hereby release Escrow Agent from any liability for any error
of judgment or for any act done or omitted to be done by Escrow Agent in the
good faith performance of its duties hereunder and do each hereby indemnify
Escrow Agent against, and agree to hold, save, and defend Escrow Agent harmless
from, any costs, liabilities, and expenses incurred by Escrow Agent in serving
as Escrow Agent hereunder and in faithfully discharging its duties and
obligations hereunder.

9.5 Stakeholder. Escrow Agent is acting as a stakeholder only with respect to
the Deposit. If there is any dispute as to whether Escrow Agent is obligated to
deliver the Deposit or as to whom the Deposit is to be delivered, Escrow Agent
may refuse to make any delivery and may continue to hold the Deposit until
receipt by Escrow Agent of an authorization in writing, signed by Seller and
Purchaser, directing the disposition of the Deposit, or, in the absence of such
written authorization, until final determination of the rights of the parties in
an appropriate judicial proceeding. If such written authorization is not given,
or a proceeding for such determination is not begun, within thirty (30) days of
notice to Escrow Agent of such dispute, Escrow Agent may bring an appropriate
action or proceeding for leave to deposit the Deposit in a court of competent
jurisdiction pending such determination. Escrow Agent shall be reimbursed for
all costs and expenses of such action or proceeding, including, without
limitation, reasonable attorneys’ fees and disbursements, by the party
determined not to be entitled to the Deposit. Upon making delivery of the
Deposit in any of the manners herein provided, Escrow Agent shall have no
further liability or obligation hereunder.

 

24



--------------------------------------------------------------------------------

9.6 Interest. All interest and other income earned on the Deposit deposited with
Escrow Agent hereunder shall be reported for income tax purposes as earnings of
Purchaser, unless the Deposit is forfeited because of a default by Purchaser, in
which event the interest shall be paid to Seller.

9.7 Execution by Escrow Agent. Escrow Agent has executed this Agreement solely
for the purpose of acknowledging and agreeing to the provisions of this ARTICLE
9. Escrow Agent’s consent to any modification or amendment of this Agreement
other than this ARTICLE 9 shall not be required.

ARTICLE 10

MISCELLANEOUS

10.1 Public Disclosure. Prior to Closing, any release to the public of
information with respect to the sale contemplated herein or any matters set
forth in this Agreement will be made only in the form approved by Purchaser and
Seller.

10.2 Assignment. Neither Seller nor Purchaser may assign its rights or
obligations under this Agreement without first obtaining the other party’s
written approval.

10.3 Notices. Any notice, request or other communication (a “notice”) required
or permitted to be given hereunder shall be in writing and shall be delivered by
hand or overnight courier (such as United Parcel Service or Federal Express),
sent by facsimile (provided a copy of such notice is deposited with an overnight
courier for next business day delivery) or mailed by United States registered or
certified mail, return receipt requested, postage prepaid and addressed to each
party at its address as set forth below. Any such notice shall be considered
given on the date of such hand or courier delivery, confirmed facsimile
transmission (provided a copy of such notice is deposited with an overnight
courier for next business day delivery), deposit with such overnight courier for
next business day delivery, or deposit in the United States mail, but the time
period (if any is provided herein) in which to respond to such notice shall
commence on the date of hand or overnight courier delivery or on the date
received following deposit in the United States mail as provided above.
Rejection or other refusal to accept or inability to deliver because of changed
address of which no notice was given shall be deemed to be receipt of the
notice. By giving at least five (5) days’ prior written notice thereof, any
party may from time to time and at any time change its mailing address
hereunder. Any notice of any party may be given by such party’s counsel.

The parties’ respective addresses for notice purposes are as follows. Telephone
numbers are given for convenience of reference only. Notice by telephone shall
not be effective.

 

25



--------------------------------------------------------------------------------

If to Purchaser:

  KC Pinehurst Associates, LLC   c/o Paladin Realty Partners, LLC   10880
Wilshire Boulevard, Suite 1400   Los Angeles, California 90024   Attention:
William K. Dunbar   Telephone: (310) 996-8754   Facsimile: (310) 996-8708

with a copy to:

  King & Spalding LLP   1180 Peachtree Street, N.E.   Atlanta, Georgia 30309  
Attention: Timothy N. Tucker   Telephone: (404) 572-4600   Facsimile: (404)
572-5131

If to Seller:

  Pinehurst Associates, LLC   9000 SW 65th Court   Miami, Florida 33156  
Attention: Robert E. Spielman   Telephone: (305) 669-9052   Facsimile: (305)
669-4255

with a copy to:

  Gunster, Yoakley & Stewart, P.A.   One Biscayne Tower, 34th Floor   2 South
Biscayne Blvd.   Miami, Florida 33131   Attention: Edgar Lewis, Esq.  
Telephone: (305) 376-6016   Facsimile: (786) 425-4081

10.4 Modifications. This Agreement cannot be changed orally, and no agreement
shall be effective to waive, change, modify or discharge it in whole or in part
unless such agreement is in writing and is signed by the parties against whom
enforcement of any waiver, change, modification or discharge is sought. In no
event shall this Agreement be altered, amended or modified by electronic mail or
electronic record. The parties acknowledge and agree that this Agreement shall
not be executed, entered into, altered, amended or modified by electronic means.
Without limiting the generality of the foregoing, the parties hereby agree that
the transactions contemplated by this Agreement shall not be conducted by
electronic means.

10.5 Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described in this Agreement, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday under the laws of the State in which the

 

26



--------------------------------------------------------------------------------

Property is located, in which event the period shall run until the end of the
next day which is neither a Saturday, Sunday or legal holiday. The final day of
any such period shall be deemed to end at 5:00 p.m., Eastern time.

10.6 Successors and Assigns. Subject to Section 10.2 hereof, the terms and
provisions of this Agreement are to apply to and bind the permitted successors
and assigns of the parties hereto.

10.7 Entire Agreement. This Agreement, including the Exhibits, contains the
entire agreement between the parties pertaining to the subject matter hereof and
fully supersedes all prior written or oral agreements and understandings between
the parties pertaining to such subject matter.

10.8 Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. Without limiting the generality of the foregoing, Purchaser
shall, if requested by Seller, execute acknowledgments of receipt with respect
to any materials delivered by Seller to Purchaser with respect to the Property.
The provisions of this Section 10.8 shall survive Closing.

10.9 Counterparts. This Agreement may be executed in counterparts, and all such
executed counterparts shall constitute the same agreement. It shall be necessary
to account for only one such counterpart in proving this Agreement.

10.10 Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.

10.11 Applicable Law. This Agreement is performable in the state in which the
Property is located and shall in all respects be governed by, and construed in
accordance with, the substantive federal laws of the United States and the laws
of such state. Purchaser and Seller hereby irrevocably submit to the
jurisdiction of any state or federal court sitting in the state and judicial
district in which the Property is located in any action or proceeding arising
out of or relating to this Agreement and hereby irrevocably agree that all
claims in respect of such action or proceeding shall be heard and determined in
a state or federal court sitting in the state and judicial district in which the
Property is located. Purchaser and Seller agree that the provisions of this
Section 10.11 shall survive the Closing of the transaction contemplated by this
Agreement.

10.12 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Purchaser and Seller only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

 

27



--------------------------------------------------------------------------------

10.13 Exhibits and Schedules. The following schedules or exhibits attached
hereto shall be deemed to be an integral part of this Agreement:

 

Schedule 1.2(a)   -   Legal Description of the Land Schedule 1.2(c)   -   List
of Tangible Personal Property Schedule 1.2(d)   -   Rent Roll Schedule 1.2(e)  
-   Service Contracts Schedule 2.2   -   Required Endorsements Schedule 2.3(a)  
-   Permitted Exceptions Schedule 3.1(b)   -   Property Documents Schedule
4.1(a)   -   Form of Special Warranty Deed Schedule 4.2(b)   -   Form of Bill of
Sale and Assignment Schedule 4.2(c)   -   Form of Seller’s Closing Certificate
Schedule 4.6(d)   -   Terms of Assumed Financing Schedule 5.1(i)   -  
Environmental Reports Schedule 5.1(l)   -   Existing Mortgage Loan Documents

10.14 Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent or for any
purpose, to limit or define the text of any section or any subsection hereof.

10.15 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

10.16 Termination of Agreement. It is understood and agreed that if either
Purchaser or Seller terminates this Agreement pursuant to a right of termination
granted hereunder, such termination shall operate to relieve Purchaser and
Seller (in which event the defaulting Party shall remain liable as and to the
extent provided in this Agreement) from all obligations under this Agreement,
except for such obligations as are specifically stated herein to survive the
termination of this Agreement.

10.17 Survival. All provisions of this Agreement which are not fully performed
as of Closing shall survive Closing subject to the terms and provisions set
forth in Sections 5.2, 5.4 and 4.6, respectively.

10.18 Time of Essence. Time is of the essence with respect to this Agreement.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

PURCHASER:

KC PINEHURST ASSOCIATES, LLC,

a Delaware limited liability company

By:

  PRIP 500, LLC, a Delaware limited liability company, its sole member   By:  
Paladin Realty Income Properties, L.P., Delaware limited partnership, its sole
member     By:   Paladin Realty Income Properties, Inc., a Maryland corporation,
its general partner       By:  

/s/ WILLIAM K. DUNBAR

      Name:  

William K. Dunbar

      Title:  

Chief Investment Officer

[SIGNATURES CONTINUED ON THE FOLLOWING PAGES]

 

S-1



--------------------------------------------------------------------------------

SELLER:

PINEHURST ASSOCIATES, LLC,

a Florida limited liability company

By:

 

/s/ ROBERT E. SPIELMAN

 

Robert E. Spielman, Manager

Escrow Agent has executed this Agreement for the limited purposes set forth
herein.

 

ESCROW AGENT:

LANDAMERICA COMMERCIAL SERVICES

By:

 

/s/ J. M. SCHUSTER

Name:

 

J. M. Schuster

Title:

 

National Account Administrator

 

S-2